Title: [Diary entry: 18 April 1760]
From: Washington, George
To: 

Friday April 18th. Righted up all my Fencing. Planted other Pine Trees in the Fencd place at the Cornr. of the Garden the first being broke, and much hurt by Creatures. Began Sowing my Clovr. and got 4 Acres sowd 14 lb. to the Acre. Harrowd it in with the fine toothd Harrow as light as I coud. Tryd my Roller wch. find much too light. Sowd 69 Rows more of Lucerne which makes 87 in all. Got my Cloaths &ca. packd up for my Journey to Williamsburg tomorrow. Mr. Barnes’s Davy brot. home my Negroe fellow Boson who Ran away on Monday last.